The court has no power to order a judgment to he entered nunc pro tune, as of a date prior to the actual judgment, to enable a party to affect the amount of his costs.A party is entitled to have his costs adjusted, according to the Code, as it existed at the time of the verdict, as it respects all items prior to that date, when the verdict is followed by a judgment entered thereon. The “ recovery,” which, by § 304, gives the right to such costs, means the verdict. (Reported in 14 Sow. Pr. R. 279.)